Citation Nr: 0819326	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor children in the 
appellant's custody.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1996 to July 
1997.  The appellant is the former spouse and custodial 
parent of the veteran's minor children.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the RO that 
denied the appellant's claim for an apportionment of the 
veteran's compensation benefits on behalf of his minor 
children-finding that monthly income exceeded monthly 
expenses, and need for special apportionment was not 
demonstrated.  The appellant perfected an appeal of that 
decision.  

In May 2005, the appellant testified during a hearing before 
a former Veterans Law Judge at the RO.  In September 2005, 
the Board remanded the matter to afford the veteran an 
opportunity for a hearing.  The veteran failed to appear for 
a hearing that was scheduled for February 2006.  In April 
2006, the Board remanded the matter for additional 
development.

In March 2008, the Board duly notified the appellant that the 
Board no longer employed the Veterans Law Judge that 
conducted the May 2005 Board hearing and that she had the 
right to another Board hearing.  No response was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and the veteran when further action is required.

REMAND

On review of the claims folder, it appears that the appellant 
may have received neither the May 2007 Supplemental Statement 
of the Case (SSOC), nor the March 2008 notification of 
opportunity to testify at another hearing-for which she did 
not respond.  The May 2007 SSOC was mailed to the appellant's 
address of record and was returned by the postal service, 
indicating that there was no forwarding address.

An internet search done at the RO reflects a different 
address for the appellant.  The veteran has also indicated 
that he continues to provide monthly support to the appellant 
for care of his minor children.

Under the circumstances, it is the judgment of the Board that 
the appellant should be given another opportunity to submit 
current financial information for a special apportionment, 
and to attend another hearing, if desired; and that the 
contested claim procedures should be followed.

Accordingly, this case must be REMANDED for the following 
actions:

1.  Make appropriate efforts to obtain 
the appellant's current address, 
including contacting the veteran.  
Determine whether the appellant's current 
address is 2304 Woodgate, Apt 3G, Pine 
Bluff, AR 71603; and notify the appellant 
of the opportunity for another hearing, 
if desired.  The contested claim 
procedures should be followed.

2.  Ask the appellant to complete a 
current statement showing any assets, as 
well as all monthly income and expenses.  
She should also be requested to provide 
details, to include any available 
documentation, as to any financial 
assistance received from the veteran for 
support of their minor children.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the matter remains in dispute, the RO 
or AMC must furnish a SSOC to the 
appellant and the veteran, before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the appellant and the veteran until 
each is notified by the RO or AMC.  The appellant and the 
veteran have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

